Per Curiam.

The Bronx County Bar Association filed a petition containing 11 charges of misconduct against the respondent. The charges related to eight separate business transactions. In each transaction, the respondent unlawfully retained sums of money rightfully belonging to others and did not return the money even after demand.
Respondent in some instances retained fees which he was paid even though he rendered no services and, in other instances, he retained money which was entrusted to him to be held in escrow. In one transaction upon which three charges are based, the respondent wrongfully kept over $26,-000 which was the proceeds of the sale of real property.
At the hearing before the Referee, testimony was taken relating to all charges but for charge X. The complainant in that instance had moved and was unavailable to testify.
All of the charges preferred (with the exception of charge X) were sustained by the Referee, and the report of the Referee is confirmed.
We note that respondent did not present any evidence in mitigation of the charges. The record before this court amply indicates that respondent lacks the moral fitness to continue *91as a member of the legal profession. He should be disbarred (Matter of Liesner, 43 AD2d 223).
Kupferman, J. P., Lupiano, Silverman, Lane and Markewich, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective May 19, 1977.